         Case 1:18-cv-02718-RDM Document 61 Filed 01/28/19 Page 1 of 3



JOSEPH H. HUNT
Assistant Attorney General
SCOTT G. STEWART
Deputy Assistant Attorney General
AUGUST E. FLENTJE
Special Counsel
WILLIAM C. PEACHEY
Director
EREZ REUVENI
Assistant Director
Office of Immigration Litigation
U.S. Department of Justice, Civil Division
P.O. Box 868, Ben Franklin Station
Washington, DC 20044
Tel: (202) 307-4293
Email: Erez.R.Reuveni@usdoj.gov
PATRICK GLEN
Senior Litigation Counsel
JOSEPH A. DARROW
FRANCESCA GENOVA
KATHRYNE M. GRAY
CHRISTINA GREER
BENTON YORK
Trial Attorneys

                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


                                          )
 O.A., et al.,                            )
                                          )
                 Plaintiffs,              )   NOTICE
                                          )
 v.                                       )   Civil Action No. 1:18-cv-02718-RDM
                                          )
 Donald J. Trump, President of the United )
 States, et al.,                          )
                                          )
                 Defendants.              )
          Case 1:18-cv-02718-RDM Document 61 Filed 01/28/19 Page 2 of 3




         Consistent with the Court’s January 7, 2019 order, counsel for Defendants hereby inform
the Court that Defendants have filed a “Notice Regarding Lapse in Appropriations” in East Bay
Sanctuary Covenant v. Donald Trump, No. 18-17274 (9th Cir.), and in East Bay Sanctuary
Covenant v. Donald Trump, No. 18-17436 (9th Cir.). These one-paragraph filings are attached to
this filing. Those Ninth Circuit appeals remain held in abeyance and no briefing schedule has yet
issued. Defendants will inform this Court once the Ninth Circuit lifts its abeyance in the East Bay
cases.
         In light of the Court’s January 28, 2019 order, Defendants will confer with Plaintiffs
concerning a schedule for further proceedings by February 1, 2019. However, consistent with this
Court’s directive during the January 7, 2019 proceedings, counsel for Defendants continue not to
work on any response to Plaintiffs’ filings submitted January 4.

                                             Respectfully submitted,

                                         By: /s/ Erez Reuveni
                                            EREZ REUVENI
                                            Assistant Director
                                            Office of Immigration Litigation
                                            U.S. Department of Justice, Civil Division
                                            P.O. Box 868, Ben Franklin Station
                                            Washington, DC 20044
                                            Tel: (202) 307-4293
                                            Email: Erez.R.Reuveni@usdoj.gov

Dated: January 28, 2018                      Attorneys for Defendants
         Case 1:18-cv-02718-RDM Document 61 Filed 01/28/19 Page 3 of 3




                               CERTIFICATE OF SERVICE
       I hereby certify that on January 28, 2018, I electronically filed the foregoing document
with the Clerk of the Court for the United States District Court for the District of Columbia by
using the CM/ECF system. Counsel in the case are registered CM/ECF users and service will be
accomplished by the CM/ECF system.


                                By: /s/ Erez Reuveni
                                    EREZ REUVENI
                                    Assistant Director
                                    United States Department of Justice
                                    Civil Division
	
    Case
     Case:
         1:18-cv-02718-RDM
            18-17274, 01/28/2019,
                              Document
                                  ID: 11169537,
                                         61-1 Filed
                                                DktEntry:
                                                    01/28/19
                                                          16, Page
                                                               Page11ofof44



                                No. 18-17274

           IN THE UNITED STATES COURT OF APPEALS
                   FOR THE NINTH CIRCUIT

               EAST BAY SANCTUARY COVENANT, et al.
                         Plaintiffs-Appellees,
                                      v.
         DONALD J. TRUMP, President of the United States, et al.
                     Defendants-Appellants.
     ON APPEAL FROM THE UNITED STATES DISTRICT COURT
         FOR THE NORTHERN DISTRICT OF CALIFORNIA

       NOTICE REGARDING LAPSE IN APPROPRIATIONS

                                   JOSEPH H. HUNT
                                   Assistant Attorney General
                                   SCOTT G. STEWART
                                   Deputy Assistant Attorney General
                                   AUGUST E. FLENTJE
                                   Special Counsel
                                   WILLIAM C. PEACHEY
                                   Director
                                   EREZ REUVENI
                                   Assistant Director
                                   Office of Immigration Litigation
                                   U.S. Department of Justice, Civil Division
                                   P.O. Box 868, Ben Franklin Station
                                   Washington, DC 20044




	                                     	
       Case
        Case:
            1:18-cv-02718-RDM
               18-17274, 01/28/2019,
                                 Document
                                     ID: 11169537,
                                            61-1 Filed
                                                   DktEntry:
                                                       01/28/19
                                                             16, Page
                                                                  Page22ofof44




      Defendants hereby notify the Court that the lapse of funding for the

Department of Justice has ended. As Defendants indicated in their motion to hold

the case in abeyance, Dkt. No. 13, Defendants will move to consolidate this appeal

and East Bay Sanctuary Covenant v. Donald Trump, No. 18-17436 (9th Cir.).

Defendants will confer with Plaintiffs concerning that motion and a briefing

schedule for the consolidated appeals, and inform the Court in due course.

                                       Respectfully submitted,

                                      JOSEPH H. HUNT
                                       Assistant Attorney General
                                      SCOTT G. STEWART
                                       Deputy Assistant Attorney General
                                      AUGUST E. FLENTJE
                                       Special Counsel
                                      WILLIAM C. PEACHEY
                                       Director
                                    By: /s/ Erez Reuveni
                                      EREZ REUVENI
                                       Assistant Director
                                       Office of Immigration Litigation
                                       U.S. Department of Justice, Civil Division
                                       P.O. Box 868, Ben Franklin Station
                                       Washington, DC 20044
                                       Tel: (202) 307-4293
                                       Email: Erez.R.Reuveni@usdoj.gov

Dated: January 28, 2019                Attorneys for Defendants-Appellants




                                         1
       Case
        Case:
            1:18-cv-02718-RDM
               18-17274, 01/28/2019,
                                 Document
                                     ID: 11169537,
                                            61-1 Filed
                                                   DktEntry:
                                                       01/28/19
                                                             16, Page
                                                                  Page33ofof44
	



                         CERTIFICATE OF SERVICE

      I hereby certify that on January 28, 2019, I electronically filed the foregoing

document with the Clerk of the United States Court of Appeals for the Ninth Circuit

by using the CM/ECF system. Counsel in the case are registered CM/ECF users and

service will be accomplished by the CM/ECF system.


                             By: /s/ Erez Reuveni
                               EREZ REUVENI
                               Assistant Director
                               United States Department of Justice
                               Civil Division




                                         2
       Case
        Case:
            1:18-cv-02718-RDM
               18-17274, 01/28/2019,
                                 Document
                                     ID: 11169537,
                                            61-1 Filed
                                                   DktEntry:
                                                       01/28/19
                                                             16, Page
                                                                  Page44ofof44
	



                      CERTIFICATE OF COMPLIANCE

      I hereby certify that the foregoing notice complies with the type-volume

limitation of Fed. R. App. P. 27 because it contains 70 words. This motion complies

with the typeface and the type style requirements of Fed. R. App. P. 27 because this

brief has been prepared in a proportionally spaced typeface using Word 14-point

Times New Roman typeface.




                                         3
	
    Case
      Case:
         1:18-cv-02718-RDM
            18-17436, 01/28/2019,
                             Document
                                  ID: 11169551,
                                        61-2 Filed
                                                DktEntry:
                                                   01/28/19
                                                          6, Page
                                                              Page1 1ofof4 4



                                No. 18-17436

           IN THE UNITED STATES COURT OF APPEALS
                   FOR THE NINTH CIRCUIT

               EAST BAY SANCTUARY COVENANT, et al.
                         Plaintiffs-Appellees,
                                       v.
         DONALD J. TRUMP, President of the United States, et al.
                     Defendants-Appellants.
     ON APPEAL FROM THE UNITED STATES DISTRICT COURT
         FOR THE NORTHERN DISTRICT OF CALIFORNIA

       NOTICE REGARDING LAPSE IN APPROPRIATIONS

                                   JOSEPH H. HUNT
                                   Assistant Attorney General
                                   SCOTT G. STEWART
                                   Deputy Assistant Attorney General
                                   AUGUST E. FLENTJE
                                   Special Counsel
                                   WILLIAM C. PEACHEY
                                   Director
                                   EREZ REUVENI
                                   Assistant Director
                                   Office of Immigration Litigation
                                   U.S. Department of Justice, Civil Division
                                   P.O. Box 868, Ben Franklin Station
                                   Washington, DC 20044




	                                      	
       Case
         Case:
            1:18-cv-02718-RDM
               18-17436, 01/28/2019,
                                Document
                                     ID: 11169551,
                                           61-2 Filed
                                                   DktEntry:
                                                      01/28/19
                                                             6, Page
                                                                 Page2 2ofof4 4




      Defendants hereby notify the Court that the lapse of funding for the

Department of Justice has ended. As Defendants indicated in their motion to hold

the case in abeyance, Dkt. No. 2, Defendants will move to consolidate of this appeal

and East Bay Sanctuary Covenant v. Donald Trump, No. 18-17274 (9th Cir.).

Defendants will confer with Plaintiffs concerning that motion and a briefing

schedule for the consolidated appeals, and inform the Court in due course.

                                       Respectfully submitted,

                                      JOSEPH H. HUNT
                                       Assistant Attorney General
                                      SCOTT G. STEWART
                                       Deputy Assistant Attorney General
                                      AUGUST E. FLENTJE
                                       Special Counsel
                                      WILLIAM C. PEACHEY
                                       Director
                                    By: /s/ Erez Reuveni
                                      EREZ REUVENI
                                       Assistant Director
                                       Office of Immigration Litigation
                                       U.S. Department of Justice, Civil Division
                                       P.O. Box 868, Ben Franklin Station
                                       Washington, DC 20044
                                       Tel: (202) 307-4293
                                       Email: Erez.R.Reuveni@usdoj.gov

Dated: January 28, 2019                Attorneys for Defendants-Appellants




                                          1
       Case
         Case:
            1:18-cv-02718-RDM
               18-17436, 01/28/2019,
                                Document
                                     ID: 11169551,
                                           61-2 Filed
                                                   DktEntry:
                                                      01/28/19
                                                             6, Page
                                                                 Page3 3ofof4 4
	



                         CERTIFICATE OF SERVICE

      I hereby certify that on January 28, 2019, I electronically filed the foregoing

document with the Clerk of the United States Court of Appeals for the Ninth Circuit

by using the CM/ECF system. Counsel in the case are registered CM/ECF users and

service will be accomplished by the CM/ECF system.


                             By: /s/ Erez Reuveni
                               EREZ REUVENI
                               Assistant Director
                               United States Department of Justice
                               Civil Division




                                          2
       Case
         Case:
            1:18-cv-02718-RDM
               18-17436, 01/28/2019,
                                Document
                                     ID: 11169551,
                                           61-2 Filed
                                                   DktEntry:
                                                      01/28/19
                                                             6, Page
                                                                 Page4 4ofof4 4
	



                      CERTIFICATE OF COMPLIANCE

      I hereby certify that the foregoing notice complies with the type-volume

limitation of Fed. R. App. P. 27 because it contains 70 words. This motion complies

with the typeface and the type style requirements of Fed. R. App. P. 27 because this

brief has been prepared in a proportionally spaced typeface using Word 14-point

Times New Roman typeface.




                                          3
